DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 8/22/2022, with respect to §103 have been fully considered and are persuasive.  The prior art rejections of 6/9/2022 have been withdrawn. 

Allowable Subject Matter
Claims 2-7 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims of the present application are directed to: a signal transmission system, comprising: 
air conditioning units and multiphase power lines, wherein the air conditioning units comprises at least three units, each of the at least three units is connected with at least two power lines in the multiphase power lines, and the at least three units share one power line as a shared power line in the multiphase power lines, and the at least three units transmit signal to each other through the shared power line.
 The closest prior art of Hanai et al. (US 2020/0400331) and Pigeon (US 2015/0323582) disclose everything described above.
However, the prior art does not disclose:
wherein if it is determined that a first designated unit of the at least three units does not receive a designated data transmitted by a second designated unit within preset time, the first designated unit receives the designated data through a third designated unit of other units than the second designated unit.
This limitation, in combination with the rest of the recited subject matter, distinguishes the claims over the prior art, rendering them allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on (571) 272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        8/27/2022